DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 08/31/2021. Claims 1-13 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 10/13/2022 and 08/31/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haustein et al. US 2019/0354443 (“Haustein”).
As per independent claim 1, Haustein teaches A storage system (FIG. 3 shows a storage system 300, para 0032 and FIG. 3) that is connected to a host (The storage system 300 includes a storage system manager 312 that communicate with one or more host systems through a host interface 314, para 0033 and FIG. 3) and performs an operation on stored files based on a file operation request from the host (Data stored may include one or more files, object, blocks, full disk images, etc., para 0062), the storage system comprising:
a controller (The storage system manager 312 may be implemented in hardware and/or software, para 0033 and FIG. 3);
a storage device (The storage system manager 312 may communicate with storage media 304, 308 on the higher storage tier(s) 302 and lower storage tier(s) 306 through a network 310, para 0033 and FIG. 3),
wherein the controller manages the storage device as a first volume in which the files are stored (Data volumes of a current backup process, para 0091 and FIG. 6) and a second volume in which backup files of the files are stored (Backup volumes, para 0094),
wherein the second volume is configured by a plurality of physical storage devices with different performances (A higher storage tier 302, may include a majority of SSD storage media for storing data in a higher performing storage environment, and remaining storage tiers, including lower storage tier 306 and additional storage tiers 316 may include any combination of SSDs, HDDs, tape drives, etc., for storing data in a lower performing storage environment, para 0034 and FIG. 3) and the controller classifies the second volume into a plurality of storage tiers for management in accordance with the performances of the physical storage devices (The higher storage tier 302, may include a majority of SSD storage media for storing data in a higher performing storage environment, and remaining storage tiers, including lower storage tier 306 and additional storage tiers 316 may include any combination of SSDs, HDDs, tape drives, etc., for storing data in a lower performing storage environment, para 0034 and FIG. 3),
wherein the controller performs relocation of the storage tiers in which the backup files are stored in consideration of a logical fault occurrence time point of the host at which detection of a defect of an application and/or a system of the host is used as a trigger (FIG. 7 shows a backup system 700 where a malware detection module (MDM) 702 in a backup client 502 detects that a number of changed files in a first server 506 is abnormally higher, and triggers a freeze of backup data. This prevents sending infected data to a backup server 504, para 0111 and FIG. 7. For example, the backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 2, Haustein discloses the system of claim 1. Haustein teaches wherein the controller performs the relocation of the storage tiers in which the backup files are stored in consideration of an infection time point of the host at which detection of malware infection of the host is used as a trigger (FIG. 7 shows the backup system 700 where the malware detection module (MDM) 702 in the backup client 502 detects that a number of changed files in the first server 506 is abnormally higher, and triggers a freeze of backup data. This prevents sending infected data to the backup server 504, para 0111 and FIG. 7. For example, the backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 3, Haustein discloses the system of claim 2. Haustein teaches wherein the storage system is connected to a plurality of the hosts (The storage system 300 includes a storage system manager 312 that communicate with one or more host systems through a host interface 314, para 0033 and FIG. 3),
wherein the controller performs the relocation of the storage tiers in which the backup files are stored based on information for specifying the host infected with the malware and the infection time point of the host infected with the malware (FIG. 7 shows a backup system 700 where a malware detection module (MDM) 702 in a backup client 502 detects that a number of changed files in a first server 506 is abnormally higher, and triggers a freeze of backup data. This prevents sending infected data to a backup server 504, para 0111 and FIG. 7. For example, the backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 4, Haustein discloses the system of claim 3. Haustein teaches wherein the storage system includes a memory (The system includes Random Access Memory (RAM) 214, para 0030 and FIG. 2),
wherein the memory stores an update history management table that has information for specifying the files, information for specifying the host performing the file operation request on the files, and a time point at which processing of updating the files is performed (Table 1 illustrates exemplary components of a backup index 516, para 0067. Each row in Table 1 contains metadata for one backup object. The first column in Table 1 contains the backup object name, which may be a file name. The second column in Table 1 contains the backup data indicating when this object has been changed, para 0068. Also see Table 5, para 0092),
wherein, with reference to the update history management table, the controller specifies the files estimated not to be infected with the malware and performs the relocation of the storage tiers on the specified files (Table 5 illustrated in para 0092 has a column 4. If column 4 is marked, the file is infected. The unmarked files are specified to be not infected and are frozen. The backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 7, Haustein discloses the system of claim 4. Haustein teaches wherein the controller backs the files stored in the first volume up to the second volume at a predetermined timing for each backup generation (The backup server 504 may manage multiple versions for one backup object in the backup storage 514, para 0071),
wherein the memory stores a generation management table (Table 2 illustrates exemplary components of a backup index 516 that supports versioning for a single object, para 0072) that has information indicating the backup generation (As shown in Table 2, three versions of the backup object are stored, para 0073), a time point of the backup (As shown in Table 2, time point of backup is stored in column 2, para 0073), and the storage tiers in which the backup files are stored (As shown in Table 2, pointes to storage locations are stored, para 0073),
wherein, with reference to the generation management table, the controller specifies the files estimated not to be infected with the malware and perform relocation of the storage tiers on the specified files (Table 5 illustrated in para 0092 has a column 4. If column 4 is marked, the file is infected. The unmarked files are specified to be not infected and are frozen. The backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 8, Haustein discloses the system of claim 7. Haustein teaches wherein the controller performs the relocation of the storage tiers in units of backup generations (Table 5 illustrated in para 0092 has a column 4. If column 4 is marked, the file is infected. The unmarked files are specified to be not infected and are frozen. The backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 9, Haustein discloses the system of claim 7. Haustein teaches wherein the memory stores a backup generation internal information management table that has information indicating the backup generations and information regarding the files included for each backup generation, and wherein, with reference to the backup generation internal information management table, the controller specifies the files to be relocated (Table 5 illustrated in para 0092 has a column 4. If column 4 is marked, the file is infected. The unmarked files are specified to be not infected and are frozen. The backup server 504 may receive a request to move (i.e., relocate) frozen versions of a backup object to another storage area, para 0145).
As per dependent claim 10, Haustein discloses the system of claim 1. Haustein teaches wherein, when the file located in a lower storage tier through the relocation is relocated to an upper storage tier than the lower storage tier and a vacant capacity of the upper storage tier is smaller than a capacity of the file to be relocated, the controller relocates the file located in the upper storage tier in a lower storage tier than the upper storage tier (The storage system (such as 300) may include logic configured to receive a request to open a data set, logic configured to determine if the requested data set is stored to a lower storage tier 306 of a tiered data storage system 300 in multiple associated portions, logic configured to move each associated portion of the requested data set to a higher storage tier 302 of the tiered data storage system 300, para 0035).
As per dependent claim 11, Haustein discloses the system of claim 10. Haustein teaches wherein the controller relocates the file updated after the logical fault occurrence time point in a lower storage tier than the upper storage tier in order from the earliest update time point (After a backup instance is identified as infected, the MDM 602 may mark the backup run as infected in column 4. This may ensure that for future comparison of historical data, rows marked as abnormal won't be used, para 0093 and Table 5).
As per dependent claim 12, Haustein discloses the system of claim 10. Haustein teaches wherein the controller relocates the file updated before the logical fault occurrence time point in a lower storage tier than the upper storage tier in order from the earliest update time point (The MDM 602 may update the extended backup index 604, according to the determined point in time. For example, the MDM 602 may identify a version of a stored object having an associated backup date (e.g., see column 2 of Table 7, etc.) that is the most recent date that precedes the determined point in time after which abnormal data modification characteristics are identified, para 0107).
As per independent claim 13, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haustein.
As per dependent claim 5, Haustein discloses the system of claim 4. Haustein does not explicitly teach “wherein the controller relocates the specified files in upper storage tiers than the storage tier in which the specified files are currently located”.
However, Haustein teaches that frozen versions of backup files (uninfected files) are moved to another storage area, para 0145. In para [0035], Haustein additionally teaches that files may be moved to a higher storage tier 302 of the tiered data storage system 302.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Haustein with “wherein the controller relocates the specified files in upper storage tiers than the storage tier in which the specified files are currently located”. The motivation would be that the invention prevents overwriting of clean backup data by infected data, para 0002 of Haustein.
As per dependent claim 6, Haustein discloses the system of claim 5. Haustein does not explicitly teach “wherein the controller relocates the specified files in the uppermost storage tier”.
However, Haustein teaches that frozen versions of backup files (uninfected files) are moved to another storage area, para 0145. In para [0035], Haustein additionally teaches that files may be moved to a higher storage tier 302 of the tiered data storage system 302.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Haustein with “wherein the controller relocates the specified files in the uppermost storage tier”. The motivation would be that the invention prevents overwriting of clean backup data by infected data, para 0002 of Haustein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132